Citation Nr: 1809935	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD) status post angioplasty and stenting, due to herbicide agent exposure.

2.  Entitlement to service connection for type 2 diabetes, due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to July 1964.

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, inter alia, denied service connection for IHD status post angioplasty and stenting and for type 2 diabetes.

In December 2016, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge (VLJ).  However, a complete transcript of that hearing could not be produced due to technical difficulties.  In a January 2017 letter, the Veteran was informed of this development and was offered the opportunity to testify at another Board hearing.  In February 2017, the Veteran responded that he wanted to appear at another Board video-conference hearing.

In March 2017, the Board remanded the claims on appeal to the RO to schedule the Veteran for another Board video-conference hearing.

In January 2018, the Veteran testified during a Board video-conference hearing before the undersigned VLJ.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of IHD.

2.  The Veteran has a current diagnosis of type 2 diabetes.

3.  The evidence is at least evenly balanced as to whether the Veteran was exposed to herbicide agents in service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, IHD is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, type 2 diabetes is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has IHD and type 2 diabetes that are related to exposure to herbicide agents in service, specifically during a layover at an Air Force Base in Vietnam in July/August 1962 and/or while performing his duties at Udorn Air Force Base in Thailand from May 1962 to July/August 1962.

VA laws and regulations provide that if a veteran was exposed to an herbicide agent during service, certain listed diseases, including IHD and type 2 diabetes, are presumptively service-connected.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted the applicable regulation to mean that the presumption of service connection applies to those service members who physically set foot in Vietnam.  See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008).  In addition, VA now recognizes that tactical or tactical-like herbicides were used on the fenced-in perimeters of military bases in Thailand.  See Veterans Benefits Administration (VBA) C&P Service Bulletin (May 2010).  Thus, VA has determined that exposure to herbicide agent will be conceded for veterans whose duties placed them at or near the perimeters of certain Thailand military bases, including Udorn Air Force Base, during the Vietnam era (February 28, 1961 to May 7, 1975), allowing for presumptive service connection of the diseases associated with herbicide exposure.  See VA Adjudication Procedures Manual (M21-1), pt. IV, subpt. ii, ch. 1, sec. H.5.b. (Jan. 22, 2018).  VA based this determination of evidence contained on a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Specifically, if a veteran served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure is to be conceded on a direct/fact-founds basis.  See id.  In addition, if an Army veteran provides a statement that he was involved in perimeter security duty, and there is additional credible evidence supporting such statement, herbicide exposure is also to be conceded on a direct/fact-founds basis.  See id.

Here, private and VA treatment records reflect that the Veteran has been diagnosed with IHD and type 2 diabetes.  The dispositive issue in this case therefore is whether the Veteran set foot in Vietnam or whether his duties placed him at or near the perimeter of the Udorn Air Force Base and is thus presumed to have been exposed to herbicide agent, which would warrant service connection on a presumptive basis for both his IHD and type 2 diabetes. 

The Veteran's service records, to include sea and air travel embarkation slips, do not specifically indicate that the Veteran ever set foot in Vietnam.  They show that the Veteran embarked aboard an aircraft at Udorn, Thailand in July 1962, and disembarked at Okinawa, Japan in August 1962.  However, in his written statements and Board hearing testimony, the Veteran stated that he had a layover in Vietnam.  During the Board hearing, the Veteran also testified that he got off the plane in Vietnam before continuing on to Japan.  There is no affirmative evidence to explicitly contradict the Veteran's reports of having been temporarily in Vietnam during a layover on his way to Japan.  The United States Court of Appeals for Veterans Claims (Court) has noted evidence that "it would be the exception [rather] than the rule where a flight [from a base not in Southeast Asia to a base in Thailand] would bypass [Ton Son Nhut Air Base in Vietnam, where the veteran's alleged layover took place]."  Parseeya-Picchione v. McDonald, 28 Vet. App. 171, 176 (2016).  In Parseeya-Picchione, the Court referenced an email from an archivist at the Air Force Historical Research Agency, in which it was reported that "[a]s a general rule, military cargo aircraft, especially those engaged in 'airlines' would stop over at Ton Son Nhut Air Base, Republic of Vietnam en[ ]route to bases in Thailand.  Very few of this sort of flight were made 'direct' to bases in Thailand from bases outside Southeast Asia."

In addition, despite the fact that the Veteran served in the Marine Corps, his service records also do not indicate that he served as a security policeman, security patrol dog handler, or member of the security police squadron at the Udorn Air Force Base.  They also do not specifically indicate that the Veteran otherwise served near the base perimeter of or was involved in perimeter security duty at the Udorn Air Force Base.  However, they do show that he served in Thailand, and that he arrived in Bangkok in May 1962 and departed from Udorn in July 1962.  Also, they show that his Military Occupational Specialty (MOS) was motor vehicle operator, and the Veteran has indicated in written statements and his Board hearing testimony that his duties involved him having to constantly drive on and off the Udorn Air Force Base, placing him at the perimeter of the base on a regular basis.  There is no affirmative evidence to explicitly contradict the Veteran's reports of regularly being at the perimeter of the base.  The Board must consider lay evidence in addition to the service records, and the places, types, and circumstances of service.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

Neither the lay statements nor the service records definitively demonstrate whether or not the Veteran set foot in Vietnam or whether his duties placed him at or near the perimeter of the Udorn Air Force Base.  However, both, when combined with the fact that the Veteran's reports are generally consistent with the information contained in his service records and the procedures that were followed by military aircraft during the Vietnam era according to the Court in Parseeya-Picchione, are persuasive indicators that the Veteran set foot in Vietnam or that his duties placed him at or near the perimeter of the Udorn Air Force Base, as he claims.  As the Veteran's lay statements are both competent and credible in this regard, the Board finds that the evidence is at least approximately balanced on these questions at issue.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran set foot in Vietnam and/or that his duties placed him at or near the perimeter of the Udorn Air Force Base.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran is presumed to have been exposed to herbicide agents.

As the Veteran has been diagnosed with IHD and type 2 diabetes, and these disabilities are presumed service connected in veterans who were exposed to herbicide agents, entitlement to service connection for IHD and type 2 diabetes is therefore warranted.


ORDER

Entitlement to service connection for IHD status post angioplasty and stenting, due to herbicide agent exposure, is granted.

Entitlement to service connection for type II diabetes, due to herbicide agent exposure, is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


